DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on January 24, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with John Garza #67,329 on January 11, 2022.

Claim Amendment
1.	(Currently Amended) A computing system comprising:
a hardware processor; and
a machine-readable storage medium storing instructions, the instructions executable by the hardware processor to:
cause a file management sub-system to detect a request to access a particular file belonging to a specific user entity, and to send an authorization request to a security sub-system;
cause the security sub-system to check user metadata for the specific user entity in response to the authorization request, to determine whether the file is expired based on the user metadata for the specific user entity, and to, in response to a determination 
cause the file management sub-system to, in response to the denial, block access to the particular file,
wherein the file management sub-system is one of a plurality of file management sub-systems that send authorization requests to the security sub-system, and wherein the plurality of file management sub-systems use different file management software. 

2.	(Original) The computing system of claim 1, comprising instructions to:
cause the security sub-system to update audit information to indicate that the request was blocked due to an expiration of the particular file.

3.	(Original) The computing system of claim 1, comprising instructions to:
cause the file management sub-system to, in response to the denial, delete all copies of the particular file. 

4.	(Original) The computing system of claim 1, comprising instructions to:
cause the file management sub-system to, in response to the denial, move the particular file to a secure location that is only accessible to a privileged user entity. 

5.	(Original) The computing system of claim 1, comprising instructions to:
cause the file management sub-system to, in response to the denial, change the ownership and access permission of the particular file to a privileged user entity. 

6.	(Cancelled). 

7.	(Original) The computing system of claim 1, wherein the user metadata is uniquely associated with the specific user entity, wherein the user metadata specifies an expiration age period for files belonging to the specific user entity.

8.	(Currently Amended) non-transitory machine-readable storage medium storing instructions that upon execution cause a processor to:
detect, by a file management sub-system, a request to access to a particular file belonging to a specific user entity;
send, by the file management sub-system, an authorization request to a security sub-system;
check, by the security sub-system, user metadata for the specific user entity in response to the authorization request;
determine, by the security sub-system, whether the file is expired based on the user metadata for the specific user entity;
in response to a determination that the file is expired based on the metadata, send, by the security sub-system, a denial of the authorization request to the file management sub-system; and
reject, by the file management sub-system, the request to access the particular file in response to the denial,
wherein the file management sub-system is one of a plurality of file management sub-systems that send authorization requests to the security sub-system, and wherein the plurality of file management sub-systems use different file management software. 

9.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
update audit information to indicate that the request was blocked due to an expiration of the particular file.

10.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the user metadata is uniquely associated with the specific user entity, wherein the user metadata specifies an expiration date for files belonging to the specific user entity.

11.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
in response to the denial, delete all copies of the particular file.

12.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
in response to a determination that the file is not expired based on the metadata, send, by the security sub-system, an approval of the authorization request to the file management sub-system; and


13.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
in response to the denial, archive the particular file.

14.	(Currently Amended) The non-transitory machine-readable storage medium of claim 8, wherein the instructions further cause the processor to:
in response to the denial, change the ownership and access permission of the particular file to a privileged user entity.

15.	(Currently Amended) A method for file management, comprising:
detecting, by file management sub-system, a request to access a particular file belonging to a specific user entity;
in response to the detected request, the file management sub-system sending an authorization request to a security sub-system;
in response to the authorization request, the security sub-system checking user metadata for the specific user entity;
determining, by the security sub-system, whether the file is expired based on the user metadata for the specific user entity;

in response to the denial, the file management sub-system blocking the access to the particular file,
wherein the file management sub-system is one of a plurality of file management sub-systems that send authorization requests to the security sub-system, and wherein the plurality of file management sub-systems use different file management software. 

16.	(Original) The method of claim 15, wherein the user metadata is uniquely associated with the specific user entity, wherein the user metadata specifies an expiration age period for files belonging to the specific user entity.

17.	(Original) The method of claim 15, further comprising:
updating, by the security sub-system, audit information to indicate that the request was blocked due to an expiration of the particular file.

18.	(Cancelled).

19.	(Original) The method of claim 15, further comprising, in response to the denial:
moving, by the file management sub-system, the particular file to a secure location that is only accessible to a privileged user entity.

20.	(Original) The method of claim 15, further comprising, in response to the denial:
deleting, by the file management sub-system, all copies of the particular file.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Per interview, Applicant agrees to amend the claims for compact prosecution. The closest art is PG Pub 20100095349 (hereinafter Motoyama) where 
 Motoyama discloses a computing system to cause a file management sub-system to detect a request to access a particular file belonging to a specific user entity, and to send an authorization request to a security sub-system (Fig. 7, par. [0065]-[0066] discloses request to access to electronic documents with security policies belong to an entity) and  cause the security sub-system to check user metadata for the specific user entity in response to the authorization request, to determine whether the file is expired based on the user metadata for the specific user entity, and to, in response to a determination that the file is expired based on the metadata, send a denial of the authorization request to the file management sub-system; cause the file management sub-system to, in response to the denial, block access to the particular file.  (Figs. 2, 4, 6B, 7 and par. [0067] & [0076] discloses the data contained in file information table 618 indicate that the document retention classification assigned to the particular electronic document(s) .
	However, there is no art in combination with Motoyama or any art singly or in combination that teach a plurality of file management sub-systems use different file management software to perform file management as recited above. Therefore, claims 1, 8 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432